PER CURIAM.
The correspondence between the plaintiff and! the defendant’s president contained sufficient evidence of the percentage the defendant was entitled to out of the receipts from the-sale' of seats. The only issue in that correspondence, and the only issue as the evidence was presented at the trial, was whether or not the plaintiff had made an error, and had inadvertently paid the defendant $3,000, instead of $1,500. This issue was litigated fully upon the trial, and the jury has decided the question in favor of the plaintiff. We are satisfied from the record that justice has been done.. The judgment is therefore affirmed, with costs. All concur.